Citation Nr: 0424967	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  03-10 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to May 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, which declined to reopen a 
previously denied claim.

A review of the record reveals that the veteran's claim for 
service connection for bilateral flat feet was originally 
denied by an October 1958 rating decision.  Subsequent 
notices declining to reopen the claim without new and 
material evidence were issued the veteran in February 1974 
and July 2001.  The veteran submitted further evidence in 
June 2002, to which the RO responded with the September 2002 
rating decision on appeal here, specifically declining to 
reopen the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's current claim was received in April 2001 and 
cited a left foot condition, later shown by non-VA medical 
reports to be "left gouty arthropathy, diffuse, particularly 
of the ankle and great toe."  (Dr. DiGiovanni, September 
2001).  This is a disability distinct from the bilateral flat 
feet, for which service connection had previously been 
denied.  The wrong issue has been adjudicated.  The veteran 
does not have to provide "new and material evidence" to 
substantiate the claim.  The case is remanded for the 
following:

Send the veteran a VCAA letter with 
respect to service connection for his 
left foot disability.  Develop the claim 
as appropriate.  If the claim is denied, 
provide a supplemental statement of the 
case, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response  
The veteran is not required to file 
another substantive appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




